

117 HR 5319 IH: Reduce Financial Barriers to Immigration and Citizenship Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5319IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mrs. Torres of California (for herself, Ms. Meng, Mr. Takano, Ms. Norton, Ms. Chu, Mr. Jones, Mr. Grijalva, Ms. Velázquez, Mr. Cárdenas, Mr. McGovern, Mrs. Carolyn B. Maloney of New York, Ms. Ocasio-Cortez, Mr. Gomez, Mr. Soto, Mr. Espaillat, Mr. Vargas, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for certain fee waivers, and for other purposes.1.Short titleThis Act may be cited as the Reduce Financial Barriers to Immigration and Citizenship Act of 2021.2.Limitation on use of fees(a)In generalSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by striking subsection (m) and inserting the following:(1)In generalNotwithstanding any other provisions of law, all adjudication fees shall be deposited as offsetting receipts into a separate account entitled Immigration Examinations Fee Account in the Treasury of the United States, whether collected directly by the Attorney General, Secretary of Homeland Security: Provided, however, That all fees received by the Attorney General from applicants residing in the Virgin Islands of the United States, and in Guam, under this subsection shall be paid over to the treasury of the Virgin Islands and to the treasury of Guam..(b)Limitation on transfer of feesSection 286(n) of the Immigration and Nationality Act (8 U.S.C. 19 1356(n)) is amended by striking the period at the end and inserting: . Provided, however, That funds within the Immigration Examinations Fee Account shall be used by the U.S. Citizenship and Immigration Services, or a successor agency to which its duties are transferred, to solely to fund the adjudication and administration of immigration benefits and naturalization..3.Required fee waivers for certain applications and petitions(a)In generalSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the end of subsection (m) the following:(3)FeesThat fees for providing adjudication and naturalization services described in paragraph (2) may be set at a level that will ensure recovery of the costs of providing all such services, including the costs of similar services provided without charge to applicants described in paragraphs (4) and (5). Such fees may also be set at a level that will recover any additional costs associated with the administration of the fees collected.(4)ProhibitionsThe Secretary of Homeland Security may not impose a fee with respect to the filing of the following immigration application or petitions (and any associated applications, petitions, information collections or appeals)—(A)an application for asylum and related relief;(B)an application or petition filed for refugee status;(C)a petition for status as a special immigrant juvenile and any subsequent applications filed by a special immigrant juvenile;(D)a petition for U non-immigrant status under section 101(a)(15)(U)(ii)(I), and related applications, including advance parole, employment authorization, derivative petitions adjustment of status, and waivers;(E)a self-petition filed by a spouse, child or parent of an abusive U.S. citizen under VAWA, and applications filed by those with approved self petitions under VAWA;(F)an application for T non-immigrant status under section 101(a)(15)(T);(G)a petition for a special immigrant visa for an individual who is an Afghan or Iraqi national and was or is employed by or on behalf of the United States Government;(H)an application for a fee waiver pursuant to paragraph (5) of this section; and(I)any other petition or application the Secretary determines to be in the public interest.(5)Fee waiver based on an inability to pay(A)In generalThe Secretary of Homeland Security shall waive fees with respect to the filing of an immigration application or petition (and any associated application, petition, information collection and appeal) for an alien who demonstrates to the satisfaction of the Secretary that such alien—(i)is the recipient of a means-tested benefit where the Federal, State, or local agency administering such public benefit considers the income and resources of the individual in granting such benefit;(ii)has an income is no greater than 250 percent of the Federal poverty guidelines; or(iii)faces extraordinary financial hardship that prevents them from paying the filing fee.(B)Corrective filingIf the Secretary finds that an applicant is ineligible for a fee waiver under this subparagraph, the Secretary shall notify applicants of the basis for such ineligibility, and allow applicants 90 days from the date on which the Secretary provides such notice to submit additional evidence of eligibility. Such applicant shall retain the original filing date of the application or petition associated with the fee waiver.(C)ExceptionsThis section shall not apply to petitions seeking classification under section 203(b)(1)(A)–(C), (b)(2)(A)–(C), (b)(3)(A)–(C), and (b)(5)(A)–(D) of this Act or petitions filed by employers pursuant to section 214(C) of this Act.(D)Federal poverty guidelinesThe term Federal poverty guidelines has the meaning given such term by the Director of the Office of Management and Budget, as revised annually by the 18 Secretary of Health and Human Services in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)).(E)Public charge(i)Finding of public chargeReceipt of an application for a fee waiver under this section shall not be considered in a public charge determination pursuant to section 212(a)(4) or section 237(a)(5).(ii)SponsorsReceipt of or application for a fee waiver by the sponsor of an immigration petition shall not be considered as a factor in consideration of an affidavit of support filed by the sponsor..(b)Backlog reductionThere is authorized to be appropriated $500,000,000 to U.S. Citizenship and Immigration Services in order to streamline processing of applications or petitions granted a fee waiver.4.Study and reports on fee increases(a)Report to CongressNot later than 60 days prior to a notice of proposed rulemaking with respect to an increase in fees for an application for an immigration petition or benefit, the Secretary of Homeland Security shall submit a report to Congress including—(1)evidence that U.S. Citizenship and Immigration Services has engaged in cost-cutting measures prior to an increase in such fees;(2)evidence that the decision to increase fees shall not negatively affect the economic and social benefits of immigration; and(3)the balance of the Immigration Examinations Fee account under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), any restrictions on the expenditure of funds therein, projections of future incoming revenue, and the information and methods used to produce each of these calculations.(b)GAO study and reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall carry out a study to analyze U.S. Citizenship and Immigration Services expenditures and the use of fees collected for each immigration petition or benefit to determine if such fees are used efficiently and submit a report on such study.